         Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 1 of 22




                               VNITED STATES DISTRICT COURT
                             EASTER.~ DISTRICT OF PE~NSYLVANIA

 ------------------------                                    X                      19       6161
 ROB ROESSLE, individually and on behalf of                      Civil Action ~o.
 all others who are similarly situated,
                                                                 C0:\1.PLAINT - CLASS ACTION
                                     Plaintiff,                        Jury Trial Demanded

 V.

 WAWA, INC.,

                                     Defendant.
                                                             I
 ---------------------------------------------------------   X

        Plaintiff Rob Roessle by and through his undersigned counsel,

Complaint against Wawa Incorporated, on behalf of himself and all others st 1larly situated, and

alleges, upon personal knowledge as to his own actions, upon his counsel's investigation, and upon

information and belief as to all other matters, as follows:

                                   . NATURE OF THE ACTIO'.'i

        1.       Plaintiff brings this class action against Wawa, Inc. (referred herein as "Wawa" or

"Defendant") for its failure to secure and safeguard its customers' names, credit card and debit

card numbers, credit card and debit card expiration dates, other payment data ("PCD"), and other

personally identifiable information ("PII") which Wawa collected at the time Plaintiff made a

purchase at a Wawa location (collectively, "Customer Data"), and for failing to provide timely,

accurate, and adequate notice to Plaintiff and other class members that their Customet Data had

been stolen, and precisely which types of information were stolen.

        2.       On December 19, 2019 at 4:00 PM EST Wawa announced that customers at all 850

Wawa locations had their Customer Data stolen starting at least on March 4, 2019 through

December 10, 2019 (the "Data Breach"). Wawa, through its failure to maintain adequate data
           Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 2 of 22




safety protocols, allowed hackers to access Customer Data for nearly ten months before Wawa's

information security team discovered the Data Breach on December 10, 20 I 9. According to Wawa,

it fully contained the Data Breach on December I 2, 2019. Wawa then waited nearly a week before

notifying customers that there had been a massive data breach.

          3.      On Decembe~ 21, 20 I 9, the Philadelphia Enqmrer reported that Wawa' s

investigation was still on-going and that Wawa had summoned the assistance of the Federal Bureau

of Investigation ("FBI"). 1

          4.      Wawa has yet to disclose the approximate number of customers wh.<?se Customer

Data was appropriated by unauthorized third parties during the nearly ten-month long Data Breach

period. To approximate the potential scale of this Data Breach: according to Wawa, the company

serves approximately 400,000,000 customers per year               which means nearly l/3 of a billion

customers during the Data Breach period. 2

          5.      Hackers installed malware designed to steal credit card and debit card data on

Wawa 's point-of-sale ("POS'') systems. Wawa has yet to indicate how the hackers gained access

to Wawa's POS systems, or how the hackers were able to continue their hack undetected for such

an extended period of time.

          6.      The Customer Data stolen as a result of the Data Breach includes cardholder names,

credit and/or debit card information, expiration dates, and other possible PCD.

          7.      Wawa could have prevented this Data Breach. There have been prevalent data

breaches at other retail establishments in the last few years as the result of malware installed on

POS systems. While many retailers, banks, and other brick-and-mortar establishments responded



1
 Ph1ladelphm Inqwrer, Wawa Data Breach, https'./lwww.mquirer.com/news/wawa-data-breach-cred1t-deb1t-card-tb1-
mvest1gat10n-20191221.html
2   CSP Daily News, Wawa Profile, https//www cspda1lynews com/top-202-convemence-stores-2016/wawa

                                                     2
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 3 of 22




to those recent breaches by modernizing their technology, upgradmg their systems, or establishing

security protocols that monitored for malware that helps makes transactions more secure, Wawa

failed to adequately do so.

        8.     Wawa disregarded the rights of Plaintiff and Class members by failing to take

adequate steps to prevent and stop the breach from ever happening, and failing to disclose to its

customers the material fact that Wawa lacks adequate computer systems and security practices to

safeguard customers' Customer Data.

       9.      On information and belief, the Customer Data of Plaintiff and Class members was

improperly handled and stored and was not kept in accordance with applicable and required cyber-

security protocols, policies and procedures. As a result, the Customer Data of Plaintiff and Class

members was compromised and stolen. Moreover, as this same information remains stored in

Wawa's computer system, which Wawa has shown an inability to safeguard, Plaintiff and Class

members have an interest in ensuring that their information is safe, and that they should be entitled

to seek injunctive and other relief, including independent oversight of Wawa's security systems.

                                            PARTIES

        I 0.   Plaintiff Rob Roessle is a resident of the commonwealth of Virginia. ~r. Roessle

regularly shops at Wawa locations in Virginia, specifically the Wawa location in Mechanicsville,

Virginia. After ~r. Roessle shopped at Wawa during the Data Breach period, Mr. Roessle was

contacted in November 2019 by his bank (BB&T) about his debit card being compromised.

According to BB&T, someone was trying to use the card in order to make a purchase at a towing

yard in the State of New York; the attempt was unsuccessful, as it was blocked by Mr. Roessle 's

bank. To the best of his knowledge, the misuse of Mr. Roessle's debit card was caused by the Data

Breach. To the best of his knowledge, Mr. Roessle's debit card and BB&T account were not

involved in any other data breaches other than the Wawa Data Breach.

                                                 3
         Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 4 of 22




        l I.    Defendant Wawa, Incorporated is a New Jersey corporation and maintains its

headquarters in Wawa, Pennsylvania.

        12.     Wawa operates a chain of convenience stores, and sells food, beverages, gasoline,

and other convenience items. As of December 23, 2019, there are more than 850 Wawa locations

in the United States with stores in New Jersey, Pennsylvania, Delaware, Maryland, Virginia,

Washington D.C., and Florida. 3

                                  JURISDICTIO~ A~D VE~UE

        13.     This Court has jurisdiction over this action under the Class Action Fairness Act, 28

U.S.C. 1332(d). The aggregated claims of the individual class members exceed $5,000,000,

exclusive of costs and interest, there are over I 00 class members, and this is a class action in which

one plaintiff is from a different state from the Defendant.

        14.     This Court has jurisdiction over Defendant Wawa because Wawa is headquartered

in the District and operates locations serving the public in this District. Wawa also advertises in a

variety of media throughout several states, including in Pennsylvania, as well as this District.

Through its business operations in this District, Wawa intentionally avails itself of the markets

within this District to render the exercise of jurisdiction by this Court just and proper.

        15.     Venue is proper in this District pursuant to 28 U.S.C. l39l(a)(l) because a

substantial part of the events and omissions giving rise to this action occurred in this District,

Wawa is headquartered in this District, Wawa operates locations in this District, and Wawa has

caused harm to Class members residing in this District.




3 Wawa Press Release (Dec. 19, 2019), https'./lwww prnewsw1re com/news-releases/wawa-noufies-customers-of-

data-secunty •mcident-300977948 html

                                                    4
            Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 5 of 22




                                        FACTUALBACKGROVND

A.         Wawa and Its Customer Data Collection Practices

           16.     Wawa gains its revenue from store operations. When customers make purchases at

Wawa locations, they commonly pay using credit or debit cards. According to Wawa's privacy

policy, Wawa collects PII and PCD related to that card, including the name of the cardholder, the

number on the card itself, and the expiration date. 4 Wawa stores this information in its point-of-

sale system at the moment the card is swiped at the time of purchase.

B.        Stolen Customer Data Is Valuable to Hackers and Thieves

           I 7.    PII and PCD are categories of information frequently targeted by hackers.

Numerous hacks targeting customers' information have put Wawa on notice that identity thieves

target PII and that hackers will go to great lengths to attain PII.

           18.     Over the past decade, recent large-scale breaches have targeted PII held by

Wendy's, Marriott, Equifax, Yahoo, Anthem, Premera, Target, and many other companies. Indeed,

Wawa itself suffered a data breach in 2013, when Wawa customers had their credit card numbers

stolen from a Wawa location in New Jersey - this, on its own, should have put Wawa on notice as

to the necessity to adequately protect Customer Data.

           19.     According to Experian, 14.2 million Americans had their credit card numbers stolen

in 2017       an 88% increase in the amount of credit cards numbers stolen in the lJ .S. from 20 I 6. 5

          20.      Regardless of the new prevalence of data breaches and fact that data breaches have

become common at retail locations, Wawa has maintained an inadequate system to protect the PII

and PCD of Plaintiff and Class members. Wawa had a duty pursuant to common law, acceptable




4
    Wawa, Data Security and Privacy Pabey, https //www wawa.com/alerts/data-secunty.
'Expenan, Identzty Theft Stattstzcs, https·//www.expenan.colll!blogs/ask-expenan/1dent1ty-theft-stat1st1cs/

                                                          5
         Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 6 of 22




industry standards, credit/debit card network regulations, and representations made in its own

privacy policy to keep Customer Data secure and to protect it from unauthorized access.

        21.      Plaintiff would not have provided the same types and amounts of PII and PCD to

Wawa had he known that Wawa fails to take reasonable and necessary precautions to secure such

information.

        22.     As a result, Wawa failed to maintain reasonable and adequate data security, thereby

allowing the Data Breach affecting potentially l/3 of a billion customer purchases on the east coast

of the United States.

C.      Wawa Failed to Maintain Proper PCI Data Security Standards

        23.     Merchants who agree to allow credit card and debit cards to be used at their

locations must consent to minimal industry standards called the Payment Card Industry Data

Security Standards ("PCI DSS"). 6 This system sets the very minimum standards of conduct that

merchants should be upholding.

        24.     The PCI DSS requires that merchants protect all data from malware and to regularly

check for the existence of malware on system servers. Wawa failed to do so -- Wawa failed to

meet the minimum standards set forth by PCI DSS.

D.      Wawa Failed to Comply with the FTC's Requirements

        25.     In 2007, the Federal Trade Commission released a set of industry standards related

to data security and the data security practices of businesses caJled Protecting Personal

Information: A Guide for Businesses (the "guide"). 7



---------- --
6  PCI Secunty Standards Council, PC'I Data Sec. Standards (PC/ DSS),
https.//www pc1secuntystandards org/documents/PCI_DSS_ v3-2-l .pdf?agreement --rrue&trme·, I 577046042482.
                                                                              0



7
   FTC, Protecting Personal Jnformatzon, https //www ftc gov!t1ps-adv1ce/busmess-center/gmdance/protectmg-
personal-mformat10n-gmde-busmess

                                                      6
          Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 7 of 22




         26.      In 201 1, the guide was updated to include fundamental data security principles for

businesses. In addition to the necessity to protect consumer data, the guide established that:

                  •     Businesses should dispose of PU which is no longer needed;

                  •     Businesses should encrypt PII and PCD stored on computer networks so that it

                        is unreadable even if hackers were able to gain access to the information;

                  •     Businesses should thoroughly understand the types of vulnerabilities on their

                        network (of which malware on a Point-of-Sale system is one) and how to

                        address said vulnerabilities;

                  •     Businesses should implement protocols necessary to correct security breaches;

                  •     Businesses should install intrusion detection systems to expose security

                        breaches at the moment it occurs;

                  •     Businesses should install monitoring mechanisms to watch for massive troves

                        of data being transmitted from their systems; and,

                 •      Businesses should have an emergency plan prepared in response to a breach.

         27.     Wawa failed to adequately address any of these requirements enumerated in the

guide.

         28.      In 2015, the FTC supplemented the guide once more with a publication ca1Ied Start

with Security. 8 This supplement added further requirements for businesses that maintain Customer

Data on their networks:

                  •     Businesses should not keep PII and PCD stored on their networks for any period

                        longer than what is needed for authorization;



8                                            https'.l/www.ftc.gov/system/files/documents/plarn-language/pdfD205-
      FTC,     Start      wzth   Security,
startwtthsecunty pdf.

                                                        7
            Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 8 of 22




                   •    Businesses should use industry-tested methods for data security; and,

                   •    Businesses should be continuously monitoring for suspicious activity on their

                        network.

           29.     Again, Wawa failed to adequately address any of these requirements enumerated

in the supplemented guide.

           30.     The failure to follow the guide and the supplemental guide, as well as the failure to

employ appropriate protocols and practices to protect against unauthorized access to confidential

consumer data, constitutes an unfair act or practice prohibited by Section 5 of the FTC Act, 15

u.S.C. Sect. 45.

E.         The Data Breach

           31.     In early March of 20 I 9, hackers penetrated Wawa' s computer systems. 9

           32.     By April 22, 2019, the hackers breached and accessed Wawa's Point-of-Sale

systems at all 850+ Wawa locations dispersed throughout the east coast of the United States. 10

With this access, the hackers were able to install malicious malware on the Point-of-Sale systems

at each ofWawa's stores. 11

           33.     On December l 0, 2019, nearly ten months after the hackers initially gained access

to Wawa' s systems, Wawa finally discovered the presence of the hackers' malware stealing PII

and PCD from Wawa's Point-of-Sale systems. 12




9
    https //www.v.awa.com/alerts/data-secunty
io Id
:, Id
:2   Id

                                                     8
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 9 of 22




       34.      On December 12, 2019, two days after discovering the presence of the hackers'

malware, Wawa finally isolated the threat and stopped the theft of PII and PCD from Wawa's

Point-of-Sale systems. 13

       35.      On December 19,2019, nearly a full week after isolating the threat, Wawa finally

announced that the Data Breach had taken place. 14 According to Wawa's press release

disseminated by CEO Chris Gheysens:

         "I want to reassure you that you will not be responsible for any fraudulent
         charges on your payment cards related to this incident, as described in the
         detailed mformation below. Please review this entire letter carefully to learn
         about the resources Wawa is providmg and the steps you should take now to
         protect your information.

         I apologize deeply to all of you, our friends and neighbors, for this incident. You
         are my top priority and are cntically important to all of the nearly 37,000
         associates at Wawa. We take this special relationship with you and the protection
         of your information very seriously. I can assure you that throughout this process,
         everyone at Wawahas followed our longstanding values and has worked qmckly
         and diligently to address this issue and inform our customers as quickly as
         possible."

       36.      However, according to the Plaintiff, he has yet to have been contacted by Wawa as

of December 27, 2019. The December 19, 2019 press release was merely an attempt to pacify

concerned customers who were rightfully alarmed about the nature of the confidential Customer

Data which was stolen directly from Wawa's poorly protected Point-of-Sale systems.

       37.      Wawa's press release contained numerous material omissions, including:

             (a) Wawa failed to disclose the credit card and debit card numbers which were

                compromised as a result of the Data Breach;

             (b) Wawa failed to disclose how many customers were affected by the Data Breach.




                                                 9
              Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 10 of 22




              38.     In the press release, Wawa acknowledged that Plaintiff and other Wawa customers

face significant identity theft risks. Specifically, Wawa instructed all customers who made credit

card or debit card purchases during the Data Breach period to take the following mitigating steps:

( 1) review credit card and debit card statements to identify questionable or fraudulent transactions,

(2) check their credit scores and credit reports to ascertain whether any inconsistencies exist, (3)

activate fraud tracking alerts if their credit monitoring agency contains such systems, and (4)

activate a "security freeze" on all credit files to prevent any sort of deleterious effects of identity

theft from affecting their credit history or credit scores.

              39.    Aside from this information, Wawa remains opaque, as much of what is known

about the Data Breach is being made public through media outlets. For example, the Philadelphia

Inquirer reported Wawa has contacted private investigators as well as the FBI to assist in their on-

going investigation related to l]le Data Breach; this is a good example of information that Wawa

should have told to the public.

F.           The Data Breach Caused Harm and Will Result in Additional Fraud

             40.     The potential effects of Wawa's continued failure to keep Plaintiff and Class

members' data safe are dire.

             41.     According to the FTC, identity theft is "a fraud committed or attempted using the

identifying information of another person without authority." 15 The FTC defines identifying

information as "any name or number that may be used, alone or in conjunction with any other

information, to identify a specific person." 16




    5
•       17 CF R Sect 248 201 (2013).
16      Id

                                                     10
               Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 11 of 22




               42.      The hackers are already likely using the Customer Data they have stolen from

Wawa to attempt to commit fraud and identity theft, as has occurred to the Plaintiff as alleged

herein.

              43.      PII and PCD are invaluable assets to hackers once the information has been

compromised. Statistics estimate that tens of millions of Americans have their identities stolen

each year because of how valuable this information can be. 17 This information gives hackers the

ability to try to apply for new credit or debit cards, attempt to make purchases online, attempt to

procure medical care on the hacked person's health insurance, attempt to gain access to the hacked

person's bank accounts, and, if they have the right information, even collect the hacked person's

tax refund from the Internal Revenue Service.

              44.      As a result of Wawa's failures, Plaintiff and Class members now face years of

concern, frustration and emotional distress about their financial and personal records being stolen.

The Plaintiff and Class are incurring, and will continue to incur, damages in addition to any

fraudulent credit and debit card charges and the resulting loss of use of their credit and access to

funds - regardless if these charges are subsequently reimbursed by the credit card companies.

G.            Plaintiffs and Class Members Suffered Damages

              45.      The Data Breach was a direct and proximate cause of Wawa's failure to properly

safeguard and protect the Plaintiff and Class members' Customer Data from unauthorized access,

use, and disclosure, as required by state and federal regulations, industry standard, and the common

law, including Wawa's failure to establish and implement appropriate administrative, technical,

and physical safeguards to ensure the security and confidentiality of Plaintiff and Class members'

PU to protect against reasonably foreseeable threats to the security or integrity of such information.



1
    '   Expenan, Identzty Theft Statzstzcs, https.//www.expenan com/blogs/ask-expenan/ident1ty-theft-stat1st1cs/

                                                              11
       Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 12 of 22




       46.     Plaintiff and Class members' PII was not properly protected by Wawa. Wawa did

not obtain Plaintiff and Class members' consent to disclose their PI or PCD to any other person as

required by law and by industry standards.

       47.     Specifically, Wawa breached its duties, obligations and promises to the Plaintiff by

failing to: ( 1) adequately protect Customer Data, (2) adequately monitoring data security systems

for existing breaches and malware, (3) adequately perform tests to determine the strength of credit

and debit card processing systems, (4) adequately training employees to detect and defend against

malware intrusions, and (5) adequately testing processing systems using tests from third-party

vendors.

       48.     Wawa's breaches and unlawful conduct directly and proximately caused the theft

and dissemination of Plaintiffs and Class members' Customer Data, causing them to suffer, and

will continue to suffer, economic damages and other actual harm for which they are entitled to

compensation, including:

       (a)     Theft of their personal and financial information;

       (b)     Future unauthorized debit and credit card charges;

       (c)     lmpendmg injury from potential fraud and identity theft as a result of their PII and

               PCD being in the hands of hackers, as well as misuse of that data via the sale of

               Plaintiffs' and Class members' information on the "dark web";

       (d)     A lack of timely disclosure of the Data Breach;

       (e)     The loss of privacy;

       (f)     Money paid for items and gas purchased at Wawa locations during the period of

               the Data Breach which the Plaintiffs and Class members would not have purchased,




                                                12
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 13 of 22




                   had Wawa disclosed that it maintained inadequate security systems and procedures

                   to reasonably safeguard customers' financial and personal information;

        (g)        Money paid in the form of out-of-pocket expenses and the value of time lost in

                   attempts to mitigate the damage caused by the Data Breach;

        (h)        Money lost in the form of cash back or other credit card/debit card benefits as a

                   result of the inability to use certain accounts and cards which were compromised

                   as a result of the Data Breach;

        (i)        Money lost as a result of loss of use of and access to their account funds and costs

                   associated with the inability to obtain money from their accounts, resulting in

                   missed payments on bills and loans, late charges and fees, and adverse effects on

                   their credit (including adverse credit notations); and,

        (j)        Time and productivity lost as a result of needing to address, attempt to ameliorate,

                   mitigate and deal with the actual and future consequences of the data breach,

                   including the stress, nuisance, and annoyance of dealing with all such issues

                   resulting from the data breach.

        49.        Although the Customer Data of Plaintiff and the members of the Class has been

stolen, Wawa continues to operate            meaning it continues to store and acquire millions of

customers' PII and PCD after showing a complete inability to prevent a breach from occurring or

to identify that a breach has occurred. Plaintiff and members of the Class have an interest in

insuring that their data is secure, remains secure, and is promptly destroyed prior to being subject

to future theft.

                                  CLASS ACTIO'.'J ALLEGATIONS

        50.        Plaintiff seeks relief in his individual capacity and as a representative of all others

who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3), and (c)4, Plaintiff seeks

                                                     13
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 14 of 22




certification of a Nationwide Class, a Pennsylvania Sub-Class and a Virginia Sub-Class

(collectively, the "Classes") defined as follows:

         Nationwide Class: All persons in the United States whose PII was compromised
         as a result of the Data Breach disclosed on December 19, 2019.

         Pennsylvania Sub-Class: All residents of the commonwealth of Pennsylvania whose
         credit or debit card numbers were compromised in the Data Breach disclosed on
         December 19, 2019.

         Virginia Sub-Class: All residents of the commonwealth of Virginia whose credit
         or debit card numbers were compromised in the Data Breach disclosed on December
         19,2019.

         Excluded from the Classes are: Wawa, including any entity in which Wawa has
         a controlling interest, is a parent or subsidiary, or which is controlled by Wawa,
         as well as the officers, directors, affiliates, legal representatives, heirs,
         predecessors, successors, and assigns of Wawa. Also excluded arc the judges
         and court personnel assigned to this case.

        51.    Numerosity. Pursuant to Fed. R. Civ. P. 23(a)( 1), the members of the Class are so

numerous that joinder of all members is impractical. While the exact number of Class members

remains to be unknown to Plaintiff at this time, Wawa has acknowledged that all 850+ locations

(serving nearly 400 million customer purchases each year) were affected by the breach, including

those shopped at by the Plaintiff.

        52.    Commonality. Pursuant to Fed. R. Civ. P. 23(a)(2) and (b)(3), there are questions

oflaw and of fact which are common to the Class, which predominate over any questions affecting

only individual Class members. These common questions of law and fact include, but are not

limited to:

        (a)    Whether Wawa had a duty to reasonably secure customer PII and PCD, and whether

               it breached that duty;




                                                    14
       Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 15 of 22




       (b)     Which security procedures and which data breach notification procedures should

               Wawa be required to implement as part of any injunctive relief ordered by this

               Court;

       (c)     Whether Wawa has an implied contractual obligation to use reasonable security

               measures;

       (d)     Whether Wawa has complied with any implied contractual obligation to use

               reasonable security measures;

       (e)     What security measures must be implemented by Wawa to comply with its implied

               contractual obligations; and,

       (f)     What the nature of the relief should be, including eqmtable relief, to which the

               Plaintiff and Class members are entitled.

       53.     All members of the proposed Classes are readily ascertainable. Wawa has access to

the addresses and contact information for the (potentially) millions of members of the Classes,

which can be used for providing notice to many Class members.

       54.     Typicality. Pursuant to Fed. R. Civ. P. 23(a)(3), Plaintiffs claims are typical of

those other Class members, because Plaintiffs' PII and PCD, like that of the other Class members,

was inadequately safeguarded through Wawa's uniform misconduct.

       55.     Adequacy of Representation. Pursuant to Fed. R. Civ. P. 23(a)(4), Plaintiff will

fairly and adequately represent and protect the interests of the members of the Classes. Plaintiffs

Counsel are competent and experienced in litigating class actions, including privacy litigation.

       56.     Superiority of Class Action. Pursuant to Fed. R. Civ. P. 23(b)(3), a class action is

superior to the other available methods for fair and just adjudication of this controversy since

joinder of all the Class members is impracticable. Furthermore, adjudication of this controversy



                                                15
         Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 16 of 22




through a class action will avoid the possibility of inconsistent and potentially conflicting

adjudication of the asserted claims. There will be no difficult in the management of this action as

a class action.

         57.      Pursuant to Fed. R. Civ. P. 23(c)(4), Plaintiff and the Classes seek certification of

specific claims and issues in the alternative to certification of all issues and claims.

         58.      Damages for an individual class member are likely insufficient to justify the cost

of individual litigation so that, in the absence to class treatment, Wawa's violations of law

inflicting substantial damages in the aggregate would go un-remedied.

         59.      Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because Wawa has acted or has refused to act on grounds generally applicable to the Classes, so

that final injunctive relief or corresponding declaratory relief is appropriate as to each Class as a

whole.

                                               COUNTI

                                     Breach of Implied Contract

         60.      Plaintiff repeats and fully incorporates the allegations already set forth by this

complaint.

         61.      Wawa solicited and invited Plaintiff and the Class members to use its convenience

stores and gasoline services. Plaintiff and the Class members accepted Wawa' s offer by virtue of

going to a Wawa location during the Data Breach period.

         62.      When Plaintiff and Class members used Wawa's convenience store and gasoline

services, they provided their PII and PCD in order to make purchases. In so doing, Plaintiff and

the Class members entered into implied contracts with Wawa pursuant to which Wawa agreed to

safeguard and protect such information.



                                                   16
       Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 17 of 22




       63.     Each use ofWawa's convenience store and gasoline services was made pursuant to

the mutually agreed-upon implied contract with Wawa under which Wawa agreed to safeguard

and protect the Plaintiff and Class members' PII and PCD.

       64.     Plaintiff and the Class members would not have provided or entrusted their PII and

PCD to Wawa in the absence of the implied contract between them and Wawa.

       65.     Plaintiff and Class members fully performed their obligations under the implied

contracts with Wawa.

       66.    As a direct and proximate result of Wawa's breaches of the implied contracts

between Wawa and Plaintiff and the Class members, Plaintiff and Class members sustained actual

losses and damages as described in detail above.

                                          COL'"NT II

                                          '.'le2:Ii1:ence

       67.    Plaintiff repeats and fully incorporates the allegations already set forth by this

complaint.

       68.    Upon accepting and storing Plaintiff and Class members PII and PCD it its

computer network, Wawa undertook and owed a duty to Plaintiff and Class members to exercise

reasonable care to secure and safeguard that information and to utilized commercially reasonable

methods to do so.

       69.    Wawa breached its duty to the Plaintiff and the Class members to adequately protect

and safeguard this information by disregarding standard information security pnnciples, despite

obvious risks, and by allowing the unmonitored and unrestricted access to unsecured PII and PCD.

       70.    Wawa also failed to provide adequate supervis10n and oversight of PII and PCD

with which it is entrusted, in spite of the known risk and foreseeable likelihood of breach and



                                                17
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 18 of 22




misuse, which permitted a third party to gather Plaintiff and other Class members PII and PCD,

misuse the PII and PCD, and intentionally disclose it to others without consent.

       71.     Through Wawa's conduct described in this Complaint, including Wawa's failure to

provide adequate security and its failure to protect Plaintiff and Class members PII and PCD from

being foreseeably captured, accessed, disseminated, stolen and misused, Wawa unlawfully

breached its duty to use reasonable care to adequately protect and secure Plaintiffs' and Class

members' PII and PCD during the time it was within Wawa's possession and control.

       72.     Upon information and belief, Wawa improperly and inadequately safeguarded the

PII and PCD of Plaintiff and the Class members in deviation from standard industry rules,

regulations, and practices at the time of the Data Breach.

       73.     Wawa's failure to take proper security measures to protect Plaintiff and Class

members' sensitive PII and PCD as described in this Complaint, created conditions conducive to

a foreseeable, intentional criminal act, namely the unauthorized access of Plamtiffs and Class

members' PII and PCD.

       74.     Wawa's conduct was clearly negligent and departed from all reasonable standards

of care, including, but not limited to: failing to adequately protect the PII and PCD; failing to

conduct regular and/or effective security audits for malware; and failing to provide adequate and

appropriate supervision of persons having access to Plaintiff and Class members' PII and PCD.

       75.     Neither the Plaintiff nor the other Class members contributed to the Data Breach

and subsequent misuse of their PII and PCD as described in this Complaint.

       76.     As a direct and proximate cause of Wawa's conduct, Plaintiffs and Class members

suffered damages as alleged above.




                                                18
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 19 of 22




                                           COlNTIII
  PENNSYLVA~IA U~FAIR TRADE PRACTICES AND CO~SL'MER PROTECTIO~
                              LAW
                              73 Pa. Statute Sect. 201-1 to 201-9.2
       77.     Plaintiff repeats and fully incorporates the allegations already set forth by this

complaint.

       78.     Plaintiff and Defendant are each a "person" as defined by the statute.

       79.     Plaintiff and Class members purchased goods and services in "trade" and

"commerce" as defined by the statute.

       80.     Plaintiff and Class members purchased goods and services primarily for personal

consumption, for family consumption, and/or for household purposes as defined by the statute.

       81.     Defendant engaged in "unfair methods of competition" or "unfair or deceptive acts

or practices" as defined by the statute by engaging in the following conduct: (a) Representing that

goods or services have characteristics, uses, benefits, and qualities that they do not have -

specifically, that the goods or services lack adequate data security; (b) Representing that goods

and services are of a particular standard or quality when they are not of that standard or quality;

and, (c) "engaging in any other deceptive conduct which creates a likelihood of confusion or of

misunderstanding" as defined by the statute.

       82.     These unfair methods of competition and unfair or deceptive acts or practices are

declared unlawful by the statute, specifically 73 Pa. Stat.§ 201-3.

       83.     Wawa' s unfair or deceptive acts and practices include but are not limited to: (l)

failing to implement and maintain reasonable data security measures to protect cardholder

information, (2) failing to identify foreseeable data security risks and to address those risks, (3)

failing to comply with common law duties, industry standards, and FTC regulations regarding data



                                                19
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 20 of 22




security, and, (4) omitting and concealing the material fact that Wawa lacked the necessary

measures to safeguard Customer Data.

       84.     Wawa's representations and om1ss10ns were material because they induced

reasonable customers to believe m Wawa' s representations about their capacity to protect

Customer Data.

       85.     Wawa intended to mislead consumers and induce them to rely on these

misrepresentations and omissions.

       86.     Had Wawa disclosed to customers the inadequacies of their data security systems,

Plaintiff and Class members would not have given their data to Wawa and Wawa would have been

forced to adopt reasonable data security measures.

       87.     Plaintiff and the class members acted reasonably in relying on Wawa's

misrepresentations and omissions, as they could not ascertain the truthfulness of these statements

with mere reasonable diligence.

       88.     Wawa acted intentionally, knowingly, and maliciously in violating the

Pennsylvania Unfair Trade Practices and Consumer Protection law, and recklessly disregarded

consumer rights.

       89.     As a direct and proximate result of Wawa's unfair methods of competition and

unfair or deceptive acts or practices, Plaintiff and Pennsylvania sub-class members have suffered

and will continue to suffer injury, ascertamable losses of money and/or property, and non-

monetary damages as described in detail herein.

       90.     Plaintiff and class members seek all monetary and non-monetary relief as

recoverable by law, including the following as expressly permitted by statute: actual damages or




                                               20
        Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 21 of 22




statutory damages of$ 100 (whichever is greater), treble damages, reasonable attorneys' fees,

litigation costs, and such additional relief as the Court deems necessary and proper.

       91.     As a direct and proximate cause of Wawa's conduct, Plaintiff and Class members

suffered damages as alleged above.

                                      REQUEST FOR RELIEf'

       WHEREFORE, Plaintiff, individually and on behalf of all Class members proposed in this

Complaint, respectfully request that the Court enter judgment in his favor and against Wawa as

follows:

       A.       For an Order certifying the Classes as defined here, and appointmg Plaintiff and

his counsel to represent the Class;

       B.      For equitable relief enjoining Wawa from engagmg in the wrongful conduct

complained of here pertaining to the misuse and/or disclosure of Plaintiffs and Class members'

PII and PCD, and from refusing to issue prompt, complete, and accurate disclosures to Plaintiff

and Class members;

       C.       For equitable relief compelling Wawa to utilize appropriate methods and policies

with respect to customer data collection, storage, deletion, and safekeeping and to disclose with

specificity to Class members the type of PII and PCD compromised;

       D.      For equitable relief requiring restitution as applicable;

       E.      For an award of actual damages and compensatory damages, t : ~ , ~ ~ o be
                                                                                ij   1,,.....,.,......
determined;

       F.      For an award of costs of suit and attorneys' fees, as allowa

       G.      Such other and further relief as this court may deem just and

                                 DEMA~D FOR JURY TRIAL

       Plaintiff hereby demands trial of his claims by jury to the extent authorized by law.

                                                 21
  Case 2:19-cv-06161-GEKP Document 1 Filed 12/27/19 Page 22 of 22




DATED· December 27, 2019       BERGER MONTAGUE, PC


                              slkt/il,(PA~
                              Shanon J. Carson (PA Bar No. 85957)
                              Jon J. Lambiras (PA Bar No. 92384)
                              1818 Market Street, Smte 3600
                              Philadelphia, PA 19103
                              Telephone: (215) 875-3000
                              Facsimile: (215) 875-4604
                              Email:     ssavett@bm.net
                                         scarson({½hm.net
                                         jlambiras(ajbm.net

                               MILBERG PHILLIPS GROSS'.\1.AN LLP
                               Michael J. Gallagher, Jr.
                               Andrei V. Rado (pro hac vzce forthcoming)
                               Blake IL Yagman (pro hac vzce forthcoming)
                               One Pennsylvania Plaza, Smte 1920
                               New York, New York, 10119-0165
                               Telephone: (212) 594-5300
                               Facsimile: (212) 868-1229
                               Email:      mgallagher(q;milberg.com
                                           arado(a)milberg.com
                                           byagman(a)m1lberg.com




                                  22
